DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DANA BEYER,
                                Appellant,

                                     v.

                         JAMES DISCIASCIO,
                             Appellee.

                              No. 4D19-2188

                              [April 16, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jessica Ticktin, Judge; L.T. Case No. 502018DR001963.

   Brian J. Cooke and Cameron A. Baker of Fox Rothschild, LLP, West
Palm Beach, for appellant.

    Tammy B. Saltzman and Serena Collins of TBS Law, P.A., Boca Raton,
for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.